UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6113



SHERMAN LEON JONES,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-448-2)


Submitted:   March 31, 2004                   Decided:   April 15, 2004


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherman Leon Jones, Appellant Pro Se. Michael Thomas Judge, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Sherman    Leon   Jones   moves      for     a       certificate      of

appealability as to the district court’s order accepting the report

and recommendation of the magistrate judge and denying relief on

his petition filed under 28 U.S.C. § 2254 (2000).                   An appeal may

not be taken from the final order in a habeas corpus proceeding

unless   a   circuit    justice   or   judge     issues       a    certificate     of

appealability.     28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir 2001).              We have independently

reviewed the record and conclude that Jones has not made the

requisite    showing.      Accordingly,     we    deny    his       motion   for    a

certificate of appealability and dismiss the appeal.                   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         DISMISSED


                                   - 2 -